                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MARY LOU DOHERTY, et al.,

                       Plaintiffs,
                                                            CIVIL ACTION
                                                            NO. 15-05165
            v.


 ALLSTATE INDEMNITY COMPANY,
                Defendant.


                                        ORDER
      AND NOW, this 17th day of December 2019, upon consideration of Allstate’s

Petition (ECF No. 207), Mary Lou Doherty’s Objections to Allstate’s Petition (ECF No.

208), Joseph Mirarchi’s Letter Declining to Object to Allstate’s Petition (ECF No. 209),

Allstate’s Supplemental Letter (ECF No. 211), Allstate’s Attorneys’ Fees Document

(ECF No. 212), Doherty’s Supplemental Objections (ECF No. 213), Allstate’s Motion to

Seal (ECF No. 214), Allstate’s Second Supplemental Letter (ECF No. 215) and

Doherty’s Response to Allstate’s Motion to Seal (ECF No. 216), it is ORDERED that:

      1)     Mary Lou Doherty shall PAY Allstate $35,000 to compensate it for the

             excess attorneys’ fees incurred for the fifty-two filings identified in the

             Court’s prior Memorandum (ECF No. 203);

      2)     Joseph Mirarchi shall PAY Allstate $4,114 to compensate it for the excess

             attorneys’ fees incurred for the fifty-two filings identified in the Court’s

             prior Memorandum (ECF No. 203);

      3)     All payments shall be MADE on or before Monday, February 17, 2020,

             and sent to Allstate Indemnity Company care of Brian J. Madden, Esq.,



                                            1
     P.C., 1787 Sentry Parkway West VEVA16, Suite 210, Blue Bell, PA

     19422;

4)   Allstate’s Motion to Seal (ECF No. 214) is DENIED without prejudice;

5)   The Clerk of Court is DIRECTED to consider Allstate’s Amended Bill of

     Costs (ECF No. 199).




                                           BY THE COURT:


                                           /s/ Gerald J. Pappert
                                           GERALD J. PAPPERT, J.




                                 2
